ON MOTION FOR REHEARING AND CLARIFICATION
PER CURIAM.
We deny appellant’s and appellee’s motions for rehearing. However, we withdraw our opinion of February 10, 1988 and substitute the following:
We affirm the trial court’s order confirming the arbitrator’s award in favor of appel-lee. However, the trial court erred when it failed to limit the amount of the judgment to the amount of appellant’s policy limits. We reject appellee’s argument that appellant failed to adequately preserve this point for appeal. Accordingly, we reverse that part of the final judgment that awarded appellee $395,000 damages and we remand this case with directions to enter judgment in favor of appellee in the amount of $300,-000 plus interest at the statutory rate.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
ANSTEAD, DELL and STONE, JJ., concur.